Citation Nr: 0613837	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the 
RO in St. Petersburg, Florida.

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in St. Petersburg.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran testified that he experienced ringing in both of his 
ears during service.  This statement could be construed as a 
service connection claim for tinnitus, therefore that matter 
is referred to the RO for the appropriate development.  Also 
during the hearing, the undersigned agreed to hold the record 
open for 60 days in order for the veteran to obtain treatment 
records from the VA Medical Center (VAMC) in Oakland Park.  
In February 2006, the veteran submitted the outstanding 
Oakland Park records, along with a waiver of initial RO 
consideration; such records have been associated with the 
claims folder and reviewed.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

Medical evidence fails to show that the veteran currently has 
bilateral hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by February 2002 and June 2003 letters, 
as well as by a statement of the case and supplemental 
statements of the case issued during the course of the 
appeal.  The originating agency specifically informed the 
veteran to submit any pertinent information or evidence in 
his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA audiological examination.  The record before 
the Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA examination report and VA 
outpatient treatment records from VAMCs in the Bronx and 
Oakland Park.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the issuance of 
the required notice and completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Analysis

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss.  He indicates that he sustained 
hearing loss as a result of gun exercises performed during 
basic training, and from his participation in war games.  
According to the veteran's DD-214, the veteran's medical 
occupational specialties were medical specialist and clinical 
specialist.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

On review, the Board finds that service connection for 
bilateral hearing loss is not warranted.  Medical evidence of 
record from the Bronx VAMC (August 1998 VA examination and 
April 2000 outpatient evaluation) and Oakland Park (September 
2004 outpatient evaluation) fail to show that the veteran 
currently has hearing loss for VA compensation purposes, as 
there is no current evidence of pure tone thresholds of 40 
decibels or greater at the specified frequencies, or pure 
tone thresholds 26 decibels or greater for at least 3 of the 
specified frequencies.  See 38 C.F.R. § 3.385 (2005).  During 
the veteran's most recent visit in September 2004, puretone 
testing indicated normal hearing from 250 to 8000 Hertz, and 
word recognition testing yielded excellent scores of 100 
percent.  Without objective evidence of a current hearing 
loss disability, the veteran's service connection claim for 
such disability must fail.  See Brammer, supra. 

The Board recognizes that the veteran was a medical 
specialist in the service, however his opinion, as to the 
medical matters pertinent to this case, is without probative 
value because the evidence does not show that he possesses 
the medical expertise necessary to diagnose or determine the 
etiology of any hearing impairment.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's claim for service connection for bilateral 
hearing loss must be denied.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

REMAND

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, to include PTSD.

During service in April 1979, the veteran sought treatment 
for a depressed mood and nervousness, which reportedly had 
its onset five months prior; assessment was chronic anxiety 
and depression.  The examiner noted that the veteran was a 
patient of the mental health clinic and had an appointment 
scheduled the following day.  Review of the remaining service 
medical records, to include the separation examination 
report, is negative for a psychiatric complaint or diagnosis.  
Post-service, in August 1998, the veteran underwent a VA 
examination; rule out malingering was noted as the Axis I 
diagnosis.  Current VA treatment records show that the 
veteran has a psychiatric disability, variously diagnosed as 
anxiety, depression, nightmare disorder, and adjustment 
disorder.

Given the current psychiatric diagnoses, as well as the in-
service findings of chronic anxiety and depression, the Board 
finds that a VA examination is necessary in order to 
ascertain the etiology of any currently diagnosed psychiatric 
disability.  See 38 C.F.R. § 3.159(c)(4) (2005); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has not been 
afforded a VA examination to determine if his psychiatric 
diagnoses are related to service.

The record also contains a current diagnosis of PTSD.  The 
veteran reports flashbacks and nightmares involving trauma he 
experienced while working as a medical specialist in the 
emergency room at Selas B Hayes Army Hospital in Fort Ord, 
California.  His stressors include helping burn victims, 
witnessing a femur bone sticking out of a motorcycle accident 
victim, witnessing many deaths, being exposed to blood, 
witnessing patients going into cardiac arrest, and providing 
mouth to mouth resuscitation to sick patients.  Thus, the 
Board finds that further development action is necessary in 
order to verify these alleged stressors.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

2.  Prepare a letter asking the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in- service stressors.  
Provide JSRRC with a description of these 
alleged stressors identified by the 
veteran in his July 1998 statement and at 
his January 2006 hearing.  Provide JSRRC 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor(s) in service it 
has determined is established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record. 

4.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If the veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should render an opinion as to 
whether there is a 50 percent probability 
or greater that this disability is 
related to his April 1979 episode of 
chronic anxiety and depression.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.

5.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for a psychiatric 
disability, to include PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


